Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 and 03/23/2020, are in compliance with the provisions of 37 CFR 1.97.  The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Priority
This application filed on 12/09/2019, is a 371 of PCT/US2018/038308, filed on 06/19/2018, which claims priority to U.S. provisional application No. 62/522,335, filed on 06/20/2017
.
Status of the Claims
Claims 1-18 are pending and are subject of the Office action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia et al (hereinafter “Bhatia”, SITC 2016, 2016, P44).
	Applicants’ claimed invention is directed toward method of treating merkel cell carcinoma (MCC) in a subject comprising:
selected a subject having MCC; and
administering a therapeutically effective amount (emphasis added) of activated natural killer (aNK or NK-92, Neukoplast) cells to the subject.
Applicants’ claim does not specify any particular amount for the NK-92 cells, but it does reads on an amount of NK-92 cells. Accordingly, an amount of NK-92 cells that is necessary to elicit the desired biological response, is included in the interpretation of “therapeutically effective amount”.
	Regarding claim 28, Bhatia discloses results of a phase 2 clinical trial (NCT02465957, available from clinicaltrials.org, 06/09/2015) use of NK-92 cells in the treatment of patients with advanced MCC. Cells were intravenously (IV) administered at 2x109 cells/m2 on 2 consecutive days (1 cycle), every 2 weeks. Patients treated had confirmed unresectable stage 3B or 4 MCC. Encouraging antitumor activity has been observed in a patient with advanced MCC refractory to PD-1 blockade. Please see P44 and NCT024659597 at, for example, page 2/8.
	Regarding claim 2, Bhatia teaches a patient with advanced MCC refractory to PD-1 blockade (see discussions above).
Regarding claim 3, Bhatia teaches metastatic stage 4 MCC (see P44 and NCT024659597 at page 2/9).
Regarding claims 4-5, Bhatia teaches 2x109 cells/m2 (see discussions above).
Regarding claims 6-7, Bhatia teaches IV administration (see discussions above).
Regarding claims 9, 16-18, Bhatia teaches 2 consecutive days (1 cycle), every 2 weeks (see discussions above).
Regarding claims 13-14, Bhatia teaches MCC associated with polymovirus and MCC of unknown primary (see P44 and NCT024659597 at page 5/8).
Regarding claim 15, Bhatia teaches patient that is resistant to chemotherapy (see NCT024659597 at page 5/8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (SITC 2016, 2016, P44), as applied to claims 1-7, 9 and 13-18 above, and in view of Zhang et al (hereinafter “Zhang”, JNCI, 2016, 108(5), 1-12).
The limitations of claims 1-7, 9 and 13-18, as well as the corresponding teachings of Bhatia, are described above and are hereby incorporated into the instant rejection.
The invention of claim 8 is similar to claim 1, however, claim 8 differs slightly from claim 1 in that the claim requires administration by peritumoral route.
The invention of claims 10-12 are similar to claim 9, however, claims 10-12 differ slightly from claim 9 in that the claims require a period of time which is between: i) 5 and 130 minutes (claim 10); ii) 90 and 120 minutes (claim 11); and iii) 15 and 30 minutes.
Bhatia is not explicit in teaching the limitation of claims 8 and 10-12. However, the invention of claims 8 and 10-12 over Bhatia. 
This is because peritumoral injection of NK-92 cells was known in the art. For example, Zhang teaches treating mice models of glioblastoma tumor with peritumoral injection of NK-92 cells. Please see page 5, 2nd ¶ on left column.
At the time the instant invention was filed, one skilled in the art would have found it obvious to modify Bhatia with Zhang, in order to peritumorally administer NK-92 cells to a subject diagnosed with MCC and for advantage of treating MCC in the subject. This is because peritumoral injection of NK-92 cells for treating tumors was known in the art.  A person skilled in the art would have had a reasonable expectation that the peritumoral administration of NK-92 cells to a subject diagnosed with MCC, would treat MCC in the subject. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 10-12, the claimed period of times for the infusion of NK-92 cells, are  result-effective variables that would have been routinely determined and optimized by a person skilled in the art through test series.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the claimed period of times for the infusion of NK-92 cells recited in claims 10-12.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time of it was filed.

Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. patent Nos:
10,456,420 (claims 1-11);
10,736,921 (claims 1-12);
11,000,550 (claims 1-9);
11,207,392 (claims 1-15);
11,207,350 (claims 1-11);
10,765,701 (claims 1-25); and
10,774,310 (claims 1-11).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patents are similarly drawn to a method for treating cancer with a composition comprising NK-92 cells. 
For example, the claims of the instant application are drawn to a method for treating MCC with NK-92 cells, whereas, the claims of the reference patent No. 10,456,420, are directed to a method for cancer with a composition comprising NK-92 cells.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 

Conclusion
No claim is allowed.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629